Citation Nr: 1000357	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-34 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether the appellant is entitled to any accrued benefits or 
any further portion of non-negotiated checks from the 
deceased widow's death benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from January 1941 to May 
1961.  He died in March 1983.  The Veteran's surviving spouse 
died in November 2004.  The appellant is the Veteran's 
spouse's daughter.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in San Diego, California.  

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in April 2008.  A copy of the transcript 
of that hearing is of record.  In July 2008, the Board 
remanded the claim for additional development.  The claim has 
now been returned for further appellate consideration.  

For clarity, the classification of the issue on appeal has 
been altered to include reference to non-negotiated checks.  


FINDINGS OF FACT

1.  The Veteran's spouse died in November 2004.

2.  Prior to the spouse's death, she received dependency and 
indemnity compensation (DIC).

3.  The appellant bore some of the expenses of last sickness 
and burial of the Veteran's spouse.

4.  Based upon payments made to the Veteran's spouse prior to 
her death, the appellant was awarded $1,008.00 in accrued 
benefits, a total which reflects that she was apparently 
overpaid ($608.00) due to apparent misinformation regarding 
who paid some of the actual burial costs.  

5.  Following an audit, it was shown that there was only one 
non-negotiated check to be paid to a claimant for which the 
appellant received a portion of the proceeds ($1,008.00 out 
of $1,175.00).  The appellant does not meet the criteria to 
be recognized as a dependent child.  Moreover, as there is no 
estate of the deceased payee, and because any further amounts 
of the last expense were paid for by others, no additional 
proceeds from the non-negotiated check are payable (and, in 
fact, should not have been paid in the first place).  


CONCLUSION OF LAW

The appellant is not entitled to accrued benefits in excess 
of that which she has already received, or to any further 
portion of non-negotiated checks form the deceased widow's 
death benefits.  38 U.S.C.A. §§ 5121, 5122 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.5, 3.152, 3.250, 3.1000, 3.1003 (2009); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide.

The VCAA is not applicable to matters in which the law, and 
not the evidence, is dispositive.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002).  VA will refrain from providing 
assistance in obtaining evidence where the claimant is 
ineligible for the benefits sought because of lack of 
qualifying service, lack of Veteran status, or other lack of 
legal eligibility.  38 C.F.R. § 3.159(d) (2009).  When there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, VCAA does not 
apply.  38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
Moreover, this decision results in a denial of accrued 
benefits in excess of that already received and any further 
portion of non-negotiated checks any failure to provide 
notice as to the effective date and rating is harmless error.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Assuming without deciding that the VCAA applies, the Board 
finds that each of the four content requirements of a VCAA 
notice has been fully satisfied.  The appellant was provided 
adequate notice as to the evidence needed to substantiate her 
claim.  The Board concludes that the discussion in the August 
2008 VCAA letter informed her of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  VA made all efforts to notify and 
to assist her with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in her possession.

As previously stated, in this case, the law is dispositive, 
and accrued benefits have been properly calculated.  
Therefore, entitlement to accrued benefits in excess of that 
already paid is denied.  Moreover, the claimant is not 
entitled to any further portion of non-negotiated checks from 
the deceased widow's death benefits.  Sabonis, supra.  

Applicable Laws and Regulations 

The appellant seeks accrued benefits due to a deceased 
beneficiary, as well as additional proceeds from non-
negotiated check from the deceased widow's death benefits.  

Accrued benefits are those benefits to which the Veteran was 
entitled to at the time of his death under an existing rating 
or based on evidence in the file at the date of death.  See 
38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.1000(a) (2009).  Upon the death of a Veteran, any accrued 
benefits are payable to his spouse, or to others if the 
spouse is not alive.  38 U.S.C.A. § 5121(a)(2) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.1000(a)(1) (2009).  Only evidence 
contained in the claims file at the time of the Veteran's 
death, or certain VA and service department records 
considered constructively in the claims file at that time, 
may be considered in adjudicating a claim for accrued 
benefits.  38 C.F.R. § 3.1000(d)(4) (2009); Hayes v. Brown, 4 
Vet. App. 353, 360-361 (1993).

Under 38 U.S.C.A. § 5121(c) (West 2002 & Supp. 2009), a claim 
for accrued benefits requires that the application be filed 
within one year after the date of death.  In this regard, a 
claim for Dependency and Indemnity Compensation (DIC) by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  38 C.F.R. §§ 3.1000(c) (2009); 3.152(b) (2009).  

Upon the death of a Veteran beneficiary, accrued benefits are 
paid to the first living person in a list as follows: the 
Veteran's spouse, the veteran's children (in equal shares), 
or the veteran's dependent parents (in equal shares) or 
surviving parent.  38 U.S.C.A. § 5121(a)(2) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.1000(a)(1) (2009).  In all other 
cases, accrued benefits may be paid only as necessary to 
reimburse the person who bore the expense of last sickness 
and burial.  38 U.S.C.A. § 5121(a)(5) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.1000(a)(4) (2009).  In short, in order 
to be eligible for accrued benefits, therefore, the claimant 
must qualify as a member of one of the statutorily enumerated 
categories of recipients.  Burris v. Principi, 15 Vet. App. 
348, 352-53 (2001).

Accrued benefits are also discussed within 38 U.S.C.A. § 
5122.  This section provides that a check received by a payee 
in payment of accrued benefits shall, if the payee died on or 
after the last day of the period covered by the check, be 
returned to the issuing office and canceled, unless 
negotiated by the payee or the duly appointed representative 
of the payee's estate.  The amount represented by such check, 
or any amount recovered by reason of improper negotiation of 
any such check, shall be payable in the manner provided in 
section 5121 of this title, without regard to section 5121(c) 
of this title.  Any amount not paid in the manner provided in 
section 5121 of this title shall be paid to the estate of the 
deceased payee unless the estate will escheat.  38 U.S.C.A. § 
5122 (West 2002 & Supp. 2009)

The accompanying regulation pertaining to section 5122 
clarifies that where the payee of a check for benefits has 
died prior to negotiating the check, the check shall be 
returned and canceled.  38 C.F.R. § 3.1003 (2009).  The 
amount represented by the returned check, less any payment 
for the month in which the payee died, shall be payable to 
the living person or persons in the order of precedence set 
forth for accrued benefits.  38 C.F.R. § 3.1003(a) (2009).  
Payments to persons who bore the payee's last expenses are 
limited to the amount necessary to reimburse those expenses.  
Id.  There is no limit on the retroactive period for which 
payment of the amount represented by the check may be made, 
and no time limit for filing a claim to obtain the proceeds 
of the check or for furnishing evidence to perfect a claim.  
38 C.F.R. § 3.1003(a)(1) (2009).  Any amount not paid in this 
manner shall be paid to the estate of the deceased payee, 
provided that the estate will not revert to the state because 
there is no one eligible to inherit it. 38  C.F.R. § 
3.1003(b)(2009).

The Court has interpreted the requirement that the check be 
"received" by a payee, for purposes of applying 38 U.S.C.A. § 
5122, as requiring actual receipt by the payee during the 
payee's lifetime, that is, that the benefit payment be at 
least delivered to or under the control of the payee prior to 
the payee's death, even if not negotiated, signed, or used by 
the payee during his or her lifetime.  See Wilkes v. 
Principi, 16 Vet. App. 237, 242-243 (2002) (electronic 
transfer to deceased payee's account six days after payee's 
death did not constitute "receipt" by the payee for purposes 
of 38 U.S.C.A. § 5122). In essence, if the payment at issue 
was made to the payee after his or her death, the provisions 
of 38 U.S.C.A. § 5122 and 38 C.F.R. § 3.1003 are 
inapplicable; rather, the provisions of section 38 U.S.C.A. § 
5121 govern as to an accrued benefits claim.  Id.

The threshold question in any claim for VA benefits is 
whether status as an eligible claimant has been established.  
See Hayes v. Brown, 7 Vet. App. 420 (1995).

Background

The appellant claims that she is entitled to accrued benefits 
due to a deceased beneficiary. Additionally she argues that 
she is due additional portion of non-negotiated checks from 
the deceased widow's death benefits.  Upon the Veteran's 
death in March 1983, his surviving spouse filed a claim for 
death benefits.  The Veteran's surviving spouse was awarded 
dependency and indemnity compensation (DIC) benefits.  In 
November 2004, the Veteran's spouse died.

In November 2004, the appellant filed VA Form 21-609, 
Application for Amounts Due Estates of Persons Entitled to 
Benefits.  She initially claimed a cost of $1608.00 in 
funeral and burial expenses for her mother.  In February 
2005, VA authorized payment of benefits in the amount of 
$1,008.00 for reimbursement for expenses for her mother's 
last sickness and burial.  This amount was determined to be 
the share of the final expenses paid by this party.  She 
maintains that she is due full reimbursement for funeral and 
burial expenses.  She points out that prior to her mother's 
death, the VA issued DIC benefit checks in October and 
November 2004 for $1,175.00 each.  These checks were 
reportedly not ever received by the appellant's mother, but 
returned to the VA by the postal service.  The appellant 
contends that these checks should be returned to the estate 
of her mother.

The appellant submitted a copy of her mother's funeral 
expenses in November 2004.  In reporting the summary of 
charges, the grand total on the funeral bill was listed as 
$1,467.50 + $71.90 (which was penciled in).  This totals 
$1539.40.  However, under the section in the summary that 
lists credits and prepayments, it is shown that $300.00 was 
paid by J. D.; $230.00 was paid by C. J.; and $400.00 paid by 
the appellant.  Also listed was $257.00 paid by credit card 
and $351.00 paid by check.  It is not clear which of these or 
other parties paid by credit card and by check, as these 
amounts do not match any of the shares listed by the parties.  
The RO has apparently taken the $1539.40, subtracted the 
amount paid by the other two and arrived at $1008.00.  (The 
Board arrived at $1009.40 as the amount due when using these 
numbers.)

Moreover, in the VA Form 21-609, the appellant claimed a cost 
of $1608.00 in burial and funeral expenses for her mother.  
In a July 2008 remand decision, the Board noted that it was 
not clear what the total of $1608.00 included as it did not 
square with the funeral home bill.  In remand development, it 
was requested that the appellant provide a clear and concise 
itemized statement to indicate how funeral and burial 
expenses were paid and apportioned, as well as, how she 
arrived at a total of $1608.00.  

Development subsequent to the 2008 remand reflects that the 
appellant provided a detailed statement in March 2009 in 
which she noted that deceased beneficiary's burial benefits 
included payments by others than the appellant.  
Specifically, a $257.00 amount was paid for by M.C., and a 
$351.00 amount was paid for by W.D.  Additionally, J.D. paid 
$230.00 and E.J. paid $230.00.  

In regards to the appellant's assertion that there were two 
checks ( in October and November 2004) that were non-
negotiated by her mother and for which she was owed proceeds, 
a VA Finance Department audit was performed in September 
2009.  This audit showed that the November 2004 check was 
negotiated.  Thus, there was only one non-negotiated check in 
question (in the amount of $1, 175.00) and, as indicated in 
the record, the appellant had received $1.008.00 of that 
amount.  

Analysis

The record reveals that the Veteran's spouse died on November 
[redacted], 2004.  She was in receipt of DIC at the time of her death.  
Later that month, the appellant (the Veteran's spouse's 
daughter) filed a claim for accrued benefits and the recovery 
of two final checks which she claimed were non-negotiated.  
Initially, it is pointed out that the claims, while related 
pursuant to the circumstances in this case, are actually two 
separate issues and both are addressed below.  As reflected 
in the claims file, the appellant's claim for accrued 
benefits was initially denied in February 2005 because VA did 
not owe the deceased beneficiary (the Veteran's spouse) any 
money at the time that she died in November 2004.  The 
appellant was granted $1,008.00, from non-negotiated checks 
as reimbursement for portion of the last expenses.  

It is noted that the amount of $1,008.00, was derived from 
submissions from the appellant as to burial expenses.  She 
noted that she paid $400.00 cash, $257.00 by credit card, and 
$351.00 by check.  When added, these amounts equal $1,008.00.  
The appellant has since submitted additional statement 
indicating that these last two amounts were paid by others.  
Moreover additional amounts were paid by others.  At any 
rate, it is clear that you were overpaid at least the amounts 
detailed above which when added, equal $608.00 ($257.00 + 
$351.00) as there is no evidence showing that the deceased 
beneficiary was owed any money at the time of her death.  

Moreover, as to the appellant's claims that she is owed 
proceeds from two non-negotiated checks, the VA audit showed 
that only one check that had not been negotiated in the 
amount of $1,175.00, and that she has been paid $1,008.00 of 
that amount.  In order to receive proceeds of a non-
negotiated check, 38 C.F.R. § 3.1000 (2009) provides two 
instances upon which proceeds may be paid to a Claimant.  
Under the circumstances of this case, the appellant does not 
meet either criteria as she does not meet the criteria for a 
dependent child.  Specifically, she is not under the age of 
18, not in between the ages of 18 and 23 and in an approved 
school, or permanently incapable of self support prior to 
attaining 18 years of age.  Moreover, as to repaying non-
negotiated amounts to the deceased payees' estate provided 
that the estate will not revert to the state because there is 
no on eligible to inherit it, the appellant herself has 
indicated on her original application for accrued benefits, 
there is no estate of the deceased payee, and, as indicated 
above, because additional amounts of the last expenses were 
paid for by others, no additional proceeds from the non-
negotiated check are payable.  In fact, according the 
criteria set forth in 38 C.F.R. § 3.1003, she should not have 
been paid any more from the non-negotiated check.  

As previously stated, in this case, the law is dispositive, 
and accrued benefits or any further portion of a non-
negotiated check from the decreased widow's death benefits, 
is denied.  Sabonis, supra.  



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to accrued benefits or any further portion of a 
non-negotiated check from the decreased widow's death 
benefits is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


